Citation Nr: 0610751	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  05-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gunshot wound of 
the right deltoid.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fungus.

4.  Entitlement to service connection for a knife wound of 
the upper right arm.

5.  Entitlement to service connection for a stomach 
disability.

6.  Entitlement to service connection for blisters on the 
feet.

REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had over 20 years of active military service and 
retired in August 1968.  

This case (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from a June 2004 
rating decision.  As detailed below, the Board is reopening 
the claims for service connection for a low back disability 
and for fungus.  These claims for service connection (on the 
merits) as well as the claims for service connection for a 
stomach disability and for blisters on the feet are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.

The veteran perfected claims for service connection for 
residuals of a stomach endoscopy and rectal bleeding in June 
2005 but withdrew them in a March 2006 written statement.  
Thus these claims are no longer on appeal and will not be 
further discussed.  


FINDINGS OF FACT

1.  By a final May 1970 rating decision, the RO denied 
service connection for a gunshot wound of the right deltoid 
on the basis that the veteran's injury had resulted from his 
willful misconduct; evidence received since the May 1970 
rating decision includes the veteran's written statements and 
his hearing testimony, as well as VA and private treatment 
records; this evidence does not raise a reasonable 
possibility of substantiating the claim because it fails to 
contravene the prior conclusion that the veteran's injury had 
resulted from his willful misconduct.

2.  By a final May 1970 rating decision, the RO denied 
service connection for a low back condition on the basis that 
the evidence did not show a current disability; evidence 
received since the May 1970 rating decision includes a 
January 2002 private treatment record which includes a 
diagnosis of chronic low back pain secondary to lumbar 
degenerative disc disease with stenosis at L4-5; this 
document was not considered previously, is so significant 
that it must be reviewed in connection with the current 
claim, and raises a reasonable possibility of substantiating 
the claim.

3.  By a final May 1970 rating decision, the RO denied 
service connection for fungus on the basis that the evidence 
did not show a current disability; evidence received since 
the May 1970 rating decision includes a January 2005 VA 
dermatology consultation report which includes an assessment 
of tinea pedis with superimposed lichen simplex chronicus; 
this evidence was not considered previously, is so 
significant that it must be reviewed in connection with the 
current claim, and raises a reasonable possibility of 
substantiating the claim.

4.  The veteran was stabbed in the right arm by his wife 
while on active duty in December 1958; a Report of 
Investigation concluded that this injury incurred in the line 
of duty and was not due to misconduct; the scar from this 
stabbing was noted on an October 1969 VA examination report 
and was observed at his March 2006 hearing.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since 
the May 1970 final rating decision denying service connection 
for a gunshot wound of the right deltoid, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 3.160, 20.200, 20.302, 20.1103 
(2005).

2.  New and material evidence has been presented since the 
May 1970 final rating decision denying service connection for 
a low back disability, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 3.160, 20.200, 20.302, 20.1103 (2005).

3.  New and material evidence has been presented since the 
May 1970 final rating decision denying service connection for 
fungus, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.200, 
20.302, 20.1103 (2005).

4.  The criteria for service connection for a knife wound of 
the upper right arm have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen

By a May 1970 rating decision, the RO denied service 
connection for a gunshot wound of the right deltoid, a low 
back disability, and fungus.  He was notified of this rating 
decision in a May 1970 letter, but he did not submit a timely 
notice of disagreement.  Because the veteran did not file a 
valid notice of disagreement within one year of notification 
of the May 1970 rating decision, it became final. 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 
20.1103.

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  


A.  Gunshot wound of the right deltoid

In its final May 1970 rating decision, the RO denied service 
connection for a gunshot wound of the right deltoid on the 
basis that the veteran's injury had resulted from his willful 
misconduct (namely violating an order restraining his contact 
with his wife).  The evidence obtained in connection with the 
attempt to reopen (including the veteran's written statements 
and his hearing testimony, as well as VA and private 
treatment records) was not considered previously.  However, 
these documents do not raise a reasonable possibility of 
substantiating the claim because they fail to contravene the 
prior conclusion that the injury had resulted from the 
veteran's willful misconduct.  He has therefore not presented 
new and material evidence to reopen the claim for service 
connection for a gunshot wound of the right deltoid, and the 
petition to reopen this claim is denied.

B.  Low back disability

In its final May 1970 rating decision, the RO denied service 
connection for a low back condition on the basis that the 
veteran had no current disability.  The evidence obtained in 
connection with the attempt to reopen includes a January 2002 
private treatment record which includes a diagnosis of 
chronic low back pain secondary to lumbar degenerative disc 
disease with stenosis at L4-5.  This record was not 
considered previously, is so significant that it must be 
reviewed in connection with the current claim, and raises a 
reasonable possibility of substantiating the claim.  The 
veteran has therefore presented new and material evidence to 
reopen the claim for service connection for a low back 
disability.  The petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.

Further evidentiary development into the now-reopened claim 
for service connection for a low back disability is 
necessary, and a thorough discussion of the application of 
the duties to notify and assist in this case will be included 
in a subsequent decision (if the claim remains denied 
following remand). Therefore, this appeal is granted to this 
extent subject to further evidentiary development.

C.  Fungus

In its final May 1970 rating decision, the RO denied service 
connection for fungus on the basis that the veteran had no 
current disability.  The evidence obtained in connection with 
the attempt to reopen includes a January 2005 VA dermatology 
consultation report which includes an assessment of tinea 
pedis with superimposed lichen simplex chronicus.  
Lichenified plates were found on the veteran's pretibial area 
and dorsal feet.  This record was not considered previously, 
is so significant that it must be reviewed in connection with 
the current claim, and raises a reasonable possibility of 
substantiating the claim.  The veteran has therefore 
presented new and material evidence to reopen the claim for 
service connection for fungus.  The petition to reopen is 
granted and consideration may be given to the entire evidence 
of record without regard to any prior denial.

Further evidentiary development into the now-reopened claim 
for service connection for fungus is necessary, and a 
thorough discussion of the application of the duties to 
notify and assist in this case will be included in a 
subsequent decision (if the claim remains denied following 
remand). Therefore, this appeal is granted to this extent 
subject to further evidentiary development.

II.  Claim for service connection 

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Service medical records reflect that the veteran was stabbed 
in the right arm by his wife while on active duty in December 
1958.  Examination after the incident revealed a 11/4 inch 
laceration in the middle lateral aspect of the right arm, 
with no apparent artery or nerve involvement.  A 
contemporaneous investigation report concluded that the 
injury incurred in the line of duty and was not due to 
misconduct.  An October 1969 VA examination report indicated 
a well-healed, 21/2 cm. scar on the lateral aspect of the 
middle one third of the arm at the site of the knife wound.  
The veteran also displayed his knife-wound scar at his March 
2006 hearing.  To the extent there is reasonable doubt on 
this claim, its benefit must be given to the veteran and 
therefore service connection for a knife wound of the right 
upper arm is granted.  See 38 U.S.C.A. § 5107.  

In light of this result (a full grant of the claim for benefits), 
a detailed discussion of VA's various duties to notify and assist 
regarding this claim is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially harmless 
error).

III.  Duties to notify and assist with regard to the claim  
concerning a gunshot wound of the right deltoid

Because the Board has determined that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a gunshot wound of the right deltoid, 
it will now consider whether VA fulfilled its duties to 
notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, 
proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
In a February 2005 letter, the RO clearly advised the veteran 
of the four elements required by Pelegrini II.  

In a December 2003 letter, the RO specifically advised the 
veteran about the evidence and information necessary to 
reopen the claim for service connection (citing the correct 
legal standard), as well as the evidence and information 
necessary to establish entitlement to the underlying claim.  
In discussing the prior May 1970 rating decision, the RO 
incorrectly cited as the reason for the denial as being 
because there was no evidence of a chronic condition found 
upon examination (the actual reason was that the veteran's 
injury had been found to have been due to willful 
misconduct).  However, this error was made harmless by the 
RO's discussion (in its June 2004 rating decision and May 
2005 statement of the case) of the correct reason for the May 
1970 denial.  VA has substantially fulfilled its specific 
duties to notify with regard the veteran's claim to reopen.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this was harmless error.  VA 
satisfied its notice requirements by May 2005 and 
readjudicated the claim in a May 2005 statement of the case.  

Numerous service, VA, and private records are in the file, as 
are numerous written statements from the veteran and the 
transcript of his March 2006 Board hearing.  The veteran has 
not indicated that there are any outstanding records 
pertaining to his claim.  No VA examination is necessary 
because, as detailed above, the veteran has not submitted new 
and material evidence to reopen his claim.  VA has satisfied 
its duties to notify and assist and therefore, the veteran is 
not prejudiced by the Board's adjudication of his claim.   

ORDER

New and material evidence not having been received to reopen 
the claim for service connection for residuals of a gunshot 
wound of the right deltoid, the claim remains denied.

The claim for service connection for a low back disability is 
reopened, and to this extent the appeal is granted.

The claim for service connection for fungus is reopened, and 
to this extent the appeal is granted.

Service connection for a knife wound of the upper right arm 
is granted.

REMAND

Low back disability 

Service medical records reflect complaints of low back pain 
in May 1951 and June 1961.  As detailed above, the veteran 
has been recently diagnosed as having chronic low back pain 
secondary to lumbar degenerative disc disease with stenosis 
at L4-5.  In light of the in-service complaints of back pain  
and the post-service treatment for a diagnosed back 
disability, a VA examination and opinion is necessary.

Fungus/blisters on feet

At his hearing, the veteran's representative contended that 
"the fungus and . . . blisters on [the veteran's] feet are 
probably one [and] the same," arguing that the veteran's 
inability to change his socks regularly in the military led 
to foot fungus which then changed to blisters.  In any case, 
service medical records reflect that the veteran complained 
of rash in January 1962, and probable tinea pedis (including 
blisters) in May 1968.  As noted above, at a January 2005 VA 
dermatology consultation, lichenified plates were found on 
his pretibial area and dorsal feet.  He was assessed as 
having of tinea pedis with superimposed lichen simplex 
chronicus.  In light of the in-service treatment for skin 
symptoms and the post-service treatment for tinea pedis, a VA 
examination and opinion is necessary.

Stomach disability

Service medical records reflect complaints related to the 
veteran's stomach and/or right lower quadrant on various 
occasions between October 1950 and September 1965.  The 
veteran underwent an esophagogastroduodenoscopy in December 
1999 (the report of which includes the impression of gastric 
ulcers and gastritis), and he was treated for these assessed 
conditions and for gastroesophageal reflux disease in May 
2000.  In light of the in-service complaints related to the 
veteran's stomach and the post-service treatment for various 
gastric disabilities, a VA examination and opinion is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.   Schedule a VA examination.  Make the 
claims folder available to the examiner, 
who should review it (including the 
service medical records) in conjunction 
with the examination.  Such tests as the 
examiner deems necessary, including x-
rays, should be performed.  The examiner 
should then express the following 
opinions:

a.  Does the veteran currently have 
a low back disability, including 
arthritis?

b.  If so, please review the service 
medical records which reference 
complaints of low back pain in May 
1951 and June 1961.  Is it at least 
as likely as not (i.e., at least a 
50 percent probability) that the 
current low back disability had its 
onset in service, or was manifested 
within a year of discharge in August 
1968?  

c.  Does he have a skin disability 
of the lower extremities?  If so, 
what is the specific diagnosis of 
this disability?  

d.  If he currently has a skin 
disability of the lower extremities, 
please review the service medical 
records which reference rash in 
January 1962, and probable tinea 
pedis (including blisters) in May 
1968.  Is it at least as likely as 
not that this disability had its 
onset in service?  

e.  Does he have a stomach 
disability?  If so, what is the 
specific diagnosis of this 
disability?  

f.  If he currently has a stomach 
disability, please review the 
service medical records which 
reference complaints related to the 
veteran's stomach and/or right lower 
quadrant on various occasions 
between October 1950 and September 
1965.  Is it at least as likely as 
not that this disability had its 
onset in service?  

3.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

4.  Thereafter, if the claims on appeal 
remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Remands require 
expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


